JOURNAL ENTRY AND OPINION
{¶ 1} Santina M. Klimkowski, the relator, has filed a complaint for a writ of prohibition. Klimkowski seeks a permanent order from this court which prevents Judge Peter M. Sikora, the respondent, from enforcing a subpoena which required her attendance at a hearing scheduled for October 25, 2002, in Cuyahoga County Court of Common Pleas, Juvenile Court Division Case No. 02100756. Judge Sikora has filed a motion to dismiss which we grant for the following reasons.
 {¶ 2} On October 24, 2002, Klimkowski, the President of the Board of Education of the Maple Heights School District, received a subpoena commanding her to appear as a witness in a juvenile hearing scheduled for October 25, 2002, with regard to a child who was attending school within the Maple Heights City School District. Klimkowski's complaint for prohibition alleged that:
 {¶ 3} "7. Relator has learned through her attorney (see attached affidavit of Louis C. Damiani, Exhibit "C") and through James Hull, the Assistant Principal of Maple Heights High School (see attached affidavit of James Hull, Exhibit "D"), that Respondent's real intention in issuing the subpoena to Relator is to use the power of his Court to attempt to inject himself into a labor dispute pending between the Maple Heights City School District and the Maple Heights Teachers Association. As a result of this labor dispute, the teachers of the district are on strike."
 {¶ 4} Pursuant to Evid.R. 201, this court takes judicial notice of the following adjudicative facts: 1) the juvenile hearing scheduled for October 25, 2002, was conducted and concluded by Judge Sikora; and 2) the labor dispute pending between the Maple Heights City School District and the Maple Heights Teachers Association was settled on or about November 5, 2002. Since the hearing scheduled for October 25, 2002, in Cuyahoga County Court of Common Pleas, Juvenile Court Division Case No. 02100756, has been held and concluded and the labor dispute between the Maple Heights City School District and the Maple Heights Teachers Association has been settled, we find that Klimkowski's complaint for a writ of prohibition has become moot. State ex rel. Zschach v. Court of CommonPleas of Fairfield County et al. (1996), 76 Ohio St.3d 76, 666 N.E.2d 563. See, also, State ex rel. White, Mayor, et al. v. Judge Kilbane Koch,96 Ohio St.3d 395, 2001 Ohio 4144, 775 N.E.2d 508.
 {¶ 5} Accordingly, we grant Judge Sikora's motion to dismiss. The prior order of this court, which granted Klimkowski an alternative writ of prohibition, is dissolved. It is further ordered that the Clerk of the Eighth District Court of Appeals shall serve notice of
 {¶ 6} this judgment upon all parties as required by Civ.R. 58(B). Relator to pay costs.
Complaint dismissed.
ANNE L. KILBANE, J., COLLEEN CONWAY COONEY, J. CONCUR